Case 1:16-cv-00476-MKB-SJB Document 44 Filed 09/09/19 Page 1 of 2 PagelD #: 206

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

eee eee eererereterererererereney — Se ee oe re oe eo en oe xX

 

ANDREW PANDIS,
STIPULATION AND

Plaintiff, ORDER OF DISMISSAL
-against- 16-cv-476 (MKB) (SJB)
THE CITY OF NEW YORK, et al.,

Defendants.

 

WHEREAS, the parties have reached a settlement agreement and now desire to
resolve the remaining issues raised in this litigation, without further proceedings and without
admitting any fault or liability;

NOW, THEREFORE, IT Is HEREBY STIPULATED AND AGREED, by
and between the undersigned, that

1, The above-referenced action is hereby dismissed with prejudice; and

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Case 1:16-cv-00476-MKB-SJB Document 44 Filed 09/09/19 Page 2 of 2 PagelD #: 207

2. Notwithstanding the dismissal of this action in accordance with this agreement,

' the. District Court shall continue to retain jurisdiction over this action for the purpose of

enforcing the terms of the settlement agreement reached between the parties and set forth in the
Stipulation of Settlement executed by the parties in this matter.

Dated: New York, New. York
WAiCele- G , 2019

BIENENFELD LAW ZACHARY W. CARTER
Attorneys for Plaintiff Corporation Counsel of the
450 Seventh Ave., Suite 1408 City of New York

New York, New York 10123 Attorney for Defendants
212-363-7701 100 Church Street, 3" Floor

New York, New York 10007

jl Jae

John L. Garcia
Assistant Corporation Counsel

         

By: ‘lf
Saul Bienenfeld
Attorney for Plaintiff

 

uy

SO ORDERED:

 

HON. MARGO K. BRODIE
UNITED STATES DISTRICT JUDGE

Dated: , 2019
